Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 03/03/2021 have been fully considered but they are not persuasive. Contrary to Applicant’s argument, the Examiner finds that Case, JR. does explicitly contemplate that a participant against which a first participant can run a virtual race can be a second, different real-world participant such that an animated, virtual head-to-head race presented to the first participant can reflect a virtual race against the second participant. An example provided by Case in [0136] and [0143] is rendering a virtual race showing what would transpire if two distinct race participants who are running the same race but with staggered start times raced each other in real-time. Refer to at least: 
[0136], which describes that, “The illustrated display 600 shows two virtual athletes 606 and 610 on the same (or approximately the same) course or route. The second virtual athlete 610 may represent the same individual and correspond to data associated with two different performances on the same (or similarly located) route. As another alternative, the second virtual athlete 610 may represent a different individual from the first virtual athlete 606, and the two displayed events may represent the two athlete's head-to-head competition in a single event or their individual efforts on the same course staggered or otherwise at different times. A second indicator display region 612 also may be provided to display instantaneous values of various measured time, distance, physical, and/or physiological parameters associated with the second virtual athlete 610's athletic performance at locations along the route.” (emphasis added) and
one or more competitors, e.g., if the system and method are capable of receiving wireless data (e.g., a cell link, satellite link, etc.). In this manner, the athlete may use this device to monitor and access the overall race and/or his standing with respect to one or more of the other racers.  Wireless links with devices of this type also could provide data (e.g., time, distance, location, physical parameters, physiological parameters, etc.) during the event to the athlete's coach or trainer, third parties (e.g., the media), etc.” (emphasis added)
For this reason, the Examiner maintains the rejection of claim 4 under Case, JR. et al in view of Stirling et al.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0136173 to Case, Jr. et al in view of US 7,602,301 B1 to Stirling et al.
Re claim 4, Case discloses a system configured to be coupled with a participant of an activity (Abstract, a system and method providing an athletic performance monitoring system for providing real-time information to athletes to assist them in reaching their goals and to provide analysis to assist in improving future performances.) said system comprising:
a participant activity monitoring unit configured for monitoring a performance of said activity by said participant, wherein said activity is performed in varied locations throughout said performance, wherein said participant activity monitoring unit takes measurements of a performance parameter (Fig. 1 diagrams a personal wearable device communicatively coupled to a variety of sensors 102, 104, 106 that are configured to monitor performance parameters such as heart rate, blood pressure, body temperature, speed, distance altitude, direction, GPS location. Paragraphs [0002], [0069]-[0070], [0078], [0099], [0103], [0105], [0132], [0133], [0139], [0143], [0144], and [0152] describe that the athletic activity engaged in by one or more users of Case’s system can be bicycling in a bicycle race, wherein each participant's bicycle is equipped with GPS monitoring and a bike mounted display in an exemplary embodiment. [0136] states that Case’s system can generate a virtual head-to-head competition by rendering an animation of two cyclists competing on the same course, wherein in real life the two cyclists exercising on instrumented bicycles may not be co-located.) 
an activity information module configured for storing performance information corresponding to said activity by a second participant ([0045], [0079], the portable device used by each exercising user contains memory that can store more than one set of data collected during an athletic performance, and wherein this data is periodically synchronized with a personal computer. [0082], the athletic performance data can be stored in any suitable form or format. [0135]-[0137] states that each time an athlete runs a particular route or course, time, distance, physical and physiological parameters are recorded for the athlete. [0136] describes that, “The illustrated display 600 shows two virtual athletes 606 and 610 on the same (or approximately the same) course or route. The second virtual athlete 610 may represent the same individual and correspond to data associated with two different performances on the same (or similarly located) route. As another alternative, the second virtual athlete 610 may represent a different individual from the first virtual athlete 606, and the two displayed events may represent the two athlete's head-to-head competition in a single event or their individual efforts on the same course staggered or otherwise at different times. A second indicator display region 612 also may be provided to display instantaneous values of various measured time, distance, physical, and/or physiological parameters associated with the second virtual athlete 610's athletic performance at locations along the route.” (emphasis added) 
a participant performance correlator configured for delivering comparative performance data based on monitored performance of said activity by said participant and stored performance information of said second participant ([0136] describes that, “The illustrated display 600 shows two virtual athletes 606 and 610 on the same (or approximately the same) course or route. The second virtual athlete 610 may represent the same individual and correspond to data associated with two different performances on the same (or similarly located) route. As another alternative, the second virtual athlete 610 may represent a different individual from the first virtual athlete 606, and the two displayed events may represent the two athlete's head-to-head competition in a single event or their individual efforts on the same course staggered or otherwise at different times. A second indicator display region 612 also may be provided to display instantaneous values of various measured time, distance, physical, and/or physiological parameters associated with the second virtual athlete 610's athletic performance at locations along the route.” (emphasis added) 
a feedback module configured for providing real time re-creation information to said participant based on said comparative performance data (See again [0137] wherein the above-described re-creation is in real-time at the time it is displayed to the user)
and correlating a digital video feed comprising one or more monitored performances with a Global Navigation Satellite System (GNSS) altitude and map log ([0007] describes that, “[0007] Aspects of this invention relate to athletic performance monitoring systems and methods, many of which utilize, in some manner, global positioning satellite ("GPS") data. […] Some example systems and methods according to aspects of the invention will collect and store data generated by both a GPS system and a non-GPS system during an athletic performance and then use the non-GPS data to provide information and feedback to the athlete during the performance and/or to fill in holes in the data when GPS reception is not available at the athlete’s location. […] and optionally both GPS and non-GPS data for post-performance analysis.” and [0009] further states that, “GPS data and/or other performance data may be used to control an audio, video, and/or printed information display device during an athletic performance. The GPS and/or other performance data, optionally combined with route information, may be used as an aid to generate time goals for use by the athlete during an athletic performance.” [0029] states that, “[0029] GPS data may be used for still other purposes in athletic performance monitoring systems according to at least some examples of the invention. For example, such systems may include: (a) a global positioning satellite receiver that obtains data relating to a series of time-stamped position points encountered during an athletic performance; (b) means for controlling an audio, video, or other display device during the athletic performance based, at least in part, on data obtained via the global positioning satellite receiver; and, optionally, ( c) an audio, video, or other device for providing audio, video, printed, or other information to an athlete during the athletic performance.”
wherein said real time re-creation information comprises a real time re-creation of a performance of said activity such that said participant is able to virtually compete with said real time re-creation of said performance of said activity by said second participant ([0136] describes that, “The illustrated display 600 shows two virtual athletes 606 and 610 on the same (or approximately the same) course or route. […] the second virtual athlete 610 may represent a different individual from the first virtual athlete 606, and the two displayed events may represent the two athlete's head-to-head competition in a single event or their individual efforts on the same course staggered or otherwise at different times. A second indicator display region 612 also may be provided to display instantaneous values of various measured time, distance, physical, and/or physiological parameters associated with the second virtual athlete 610's athletic performance at locations along the route.” (emphasis added)
Although Case, Jr. teaches the same inventive concept substantially as claimed including a participant activity monitoring unit taking measurements of a performance parameter (refer again to Fig. 1), Case Jr. does not go into detail as to whether data sampling can be configurable such that the participant activity monitoring unit takes measurements of a performance parameter at a user selected frequency or frequencies.
Stirling is an analogous athlete measurement and analysis system and method that teaches it was known for one or more participant monitoring units to have user-adjustable sample rates as an alternative or in addition to preprogrammed sample rates – see 3:18-29, 15:55-60 and Claim 1 of Stirling. 
It would have been obvious to one having ordinary skill in the art that Case athlete data measurement and analysis system could have user-adjustable sensor sample rates as taught by 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995.  The examiner can normally be reached on Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715